DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 112(a): Applicant has canceled the rejected claims thus the corresponding rejection are withdrawn.

Regarding 103 Rejections:
Applicant’s Argument: Applicant argues that Ma and Jeon fail to teach the claims as currently amended as these references fail to teach eNB comparing received load measurements with the eNB’s own measurements to detect a hidden network as indicated on page 7. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims and a new reference is applied that teaches the subject matter which has changed in scope.

Applicant’s Argument: Applicant argues page 8 that previously cited van der Velde does not teach report similar to claim 1 and a relevant comparison. 
Examiner’s Response: Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Examiner asserts, as cited below, that van der Velde teaches the reports as claimed in the current set of claims. Van der Velde teaches performing measurements to detect a busy channel within a network at both the UE and the eNb, wherein the report indicates a number of observations where “busy” indication e.g. interference from other communication, is detected, and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 40-43, 45-50, 52-57, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al. (“Van Der Velde”) (US 20180124622 A1) in view of Moon et al. (“Moon”) (US 20160066195 A1).

Regarding claim 40, Van Der Velde teaches:
An apparatus, comprising: a processor configured [Figure 2, 204] to cause a base station to: establish a connection with a user equipment (UE), wherein the connection uses a first radio access technology (RAT) [¶0057 UE 202 connected to base station 204, using E-UTRAN ¶0054 E-UTRAN eNB]; 
[¶0071-73 transmit request to UE to measure for a hidden second network considered determining the UE is capable of detecting transmission]; 
in response to the determination that the UE is capable of detecting transmissions of the second network, transmit monitoring parameters to the UE, the monitoring parameters including: an observation window; and a number of observations to perform within the observation window, wherein the number of observations is greater than 2 [¶0071-78, network provides to UE with the request, the configuration information including time slots within a time period for which measurements should be performed considered to include a window and number of observations]; 
monitor traffic load of the second network based on a second number of observations which is greater than 2 within the observation window to determine a monitored traffic load [¶0088-95 base station monitors load at the same time as when the mobile device measures the load / interference i.e. by measuring how many slots of the number of measured slots there is detected an interference level being the RSSI above a threshold, collectively indicating a load]; 
receive an event-based traffic load report from the UE [¶0091-95, load report sent to base station by UE, ¶0091-97, UE reports indication of percentage of measurements with RSSI above threshold in response to an event i.e. interference above a threshold]; 
and determine that a hidden network of the second network is present at a location of the UE, wherein the determination is based at least in part on a comparison of the monitored traffic load and the event-based traffic load report [base station compares reported measurements to its own measurements to determine if a hidden node exists ¶0088-97 as base station measures at the same time which time slots in the observation window are busy], wherein the event-based traffic load report comprises an indication of a reported traffic load of the second network based on the observation window and the number of observations, wherein the reported traffic load is a percentage of observations within the observation window for which the second network is measured to be busy [¶0073, ¶0077-83, ¶0088-95, consecutive time units measured by mobile and in response to RSSI in at least one time slot exceeding a threshold, report to the network the percentage of time determined the channel to be busy on second network].

The second network is a second RAT [¶0113 UE capability at RRC setup received by eNB 805 Figure 8, learning UE can use a channel in unlicensed band that is shared with Wi-Fi and see ¶0099, ¶0126-129 Wi-Fi being second RAT on which UE performs measurements as in ¶0131-135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Der Velde such that the network that is hidden is an unlicensed channel shared with a second RAT detectable by the UE as in Moon who teaches this allows the base station to detect an unlicensed channel status that may be irregularly distributed i.e. hidden ¶0126 when the UE is capable of detecting this channel.
Van Der Velde teaches determining the UE may measure a hidden network but not the capability report exchange however Moon teaches receive a capability report from the UE [¶0113, ¶0126 UE capability at RRC setup received by eNB 805 Figure 8];
determine, based on the capability report, that the UE is capable of detecting transmissions of a second RAT [¶0034 UEs capable of sensing unlicensed channel for transmissions from e.g. WiFi see ¶0099, ¶0126-129 Wi-Fi being second RAT, this shown in Figure 10, determined by eNB at ¶0113]
In response to the determination that the UE is capable of detecting transmissions of the second RAT [¶0113 during RRC setup the UE indicates capability to eNB, followed by Figures 9A-9B, 10 ¶0131], transmit monitoring parameters to the UE [¶0131-135 table 2 sensing indicator sent by eNB includes observation window i.e. reporting period of R subframes ¶0138].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Der Velde such that the network learns the UE is capable of detecting the second RAT based on capability reports as in Moon who teaches this allows the base station to detect an unlicensed channel status that may be irregularly distributed i.e. hidden ¶0126 when the UE is capable of detecting this channel.

Regarding claim 41, Van Der Velde-Moon teaches:
[Van Der Velde ¶0088-95, load report sent to base station by UE, ¶0091-97, UE reports indication of percentage of measurements with RSSI above threshold in response to an event i.e. interference within a time slot being above a threshold, being second RAT as in Moon ¶0034, ¶0126 see rationale for combination claim 40].

Regarding claim 42, Van Der Velde – Moon teaches:
The apparatus of claim 40, wherein the monitoring parameters are configured to cause the UE to monitor traffic at specific times [Van Der Velde, ¶0071-77, network provides to UE with the request, the configuration information including time slots within a time period for which measurements should be performed considered to include a window and number of observations, and ¶0088-95 UE monitors at the specific times].

Regarding claim 43, Van Der Velde-Moon teaches:
The apparatus of claim 42, wherein the processor is further configured to cause the base station to: avoid scheduling cellular traffic at the specific times [¶0073-77, ¶0088-95, Van Der Velde, no indication of scheduling cellular traffic when UE performing measurements thus “avoids” scheduling in order to detect the RSSI of signals currently using the channel if the UE and base station are not communication, see further ¶0057 no channel activity detected if no interference thus evidence that base station not transmitting during this time to get accurate measurements].

Regarding claim 45, Van Der Velde-Moon teaches:
The apparatus of claim 40, wherein the event-based traffic load report is responsive to a traffic load of the second RAT exceeding a threshold [Van Der Velde ¶0088-97 event-based load report responsive to a load above a threshold being at least one slot detected as busy of the number of observed slots, i.e. a load ratio of at least 1 slot above a threshold out of the N measured slots being second RAT as in Moon ¶0034, ¶0126 see rationale for combination claim 40].


The apparatus of claim 40, wherein the indication of the reported traffic load of the second RAT comprises an indication of a third number of observations for which a signal strength of the second RAT exceeds a signal strength threshold [Van Der Velde ¶0071-73, ¶0088-95, indicated load measurements indicate number of slots where the RSSI being at a certain level exceeding a threshold as well thus considered an indication of a third number of observations related to the signal strength, being second RAT as in Moon ¶0034, ¶0126 see rationale for combination claim 40].

Regarding claim 47, Van Der Velde teaches:
A base station, comprising: a radio; and a processor operably coupled to the radio and configured to cause the base station [Figure 2, 204 teaches base station] to: 
establish a connection with a user equipment (UE), wherein the connection uses a first radio access technology (RAT) [¶0057 UE 202 connected to base station 204, using E-UTRAN ¶0054 E-UTRAN eNB]; determine that the UE is capable of detecting transmissions of a second network [¶0071-73 transmit request to UE to measure for a hidden second network considered determining the UE is capable of detecting transmission]; in response to the determination that the UE is capable of detecting transmissions of the second network, transmit monitoring parameters to the UE, the monitoring parameters including: an observation window; and a number of observations to perform within the observation window, wherein the number of observations is greater than 2 [¶0071-78, network provides to UE with the request, the configuration information including time slots within a time period for which measurements should be performed considered to include a window and number of observations]; monitor traffic load of the second network based on a second number of observations which is greater than 2 within the observation window to determine a monitored traffic load [¶0088-95 base station monitors load at the same time as when the mobile device measures the load / interference i.e. by measuring how many slots of the number of measured slots there is detected an interference level being the RSSI above a threshold, collectively indicating a load]; receive an event-based traffic load report from the UE  [¶0091-95, load report sent to base station by UE, ¶0091-97, UE reports indication of percentage of measurements with RSSI above threshold in response to an event i.e. interference above a threshold]; and determine that a hidden network of the second RAT is present at a location of the UE, wherein the determination is based at least in part on a comparison of the monitored traffic load and the event-based traffic load report [base station compares reported measurements to its own measurements to determine if a hidden node exists ¶0088-97 as base station measures at the same time which time slots in the observation window are busy], wherein the event-based traffic load report comprises an indication of a reported traffic load of the second network based on the observation window and the number of observations, wherein the reported traffic load is a percentage of observations within the observation window for which the second network is measured to be busy [¶0073, ¶0077-83, ¶0088-95, consecutive time units measured by mobile and in response to RSSI in at least one time slot exceeding a threshold, report to the network the percentage of time determined the channel to be busy on second network].
Van Der Velde teaches detecting a hidden network but not necessarily that this second network is a second RAT however Moon teaches:
The second network is a second RAT [¶0113 UE capability at RRC setup received by eNB 805 Figure 8, learning UE can use a channel in unlicensed band that is shared with Wi-Fi and see ¶0099, ¶0126-129 Wi-Fi being second RAT on which UE performs measurements as in ¶0131-135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Der Velde such that the network that is hidden is an unlicensed channel shared with a second RAT detectable by the UE as in Moon who teaches this allows the base station to detect an unlicensed channel status that may be irregularly distributed i.e. hidden ¶0126 when the UE is capable of detecting this channel.
Van Der Velde teaches determining the UE may measure a hidden network but not the capability report exchange however Moon teaches receive a capability report from the UE [¶0113, ¶0126 UE capability at RRC setup received by eNB 805 Figure 8];
determine, based on the capability report, that the UE is capable of detecting transmissions of a second RAT [¶0034 UEs capable of sensing unlicensed channel for transmissions from e.g. WiFi see ¶0099, ¶0126-129 Wi-Fi being second RAT, this shown in Figure 10, determined by eNB at ¶0113]
In response to the determination that the UE is capable of detecting transmissions of the second RAT [¶0113 during RRC setup the UE indicates capability to eNB, followed by Figures 9A-9B, 10 ¶0131], transmit monitoring parameters to the UE [¶0131-135 table 2 sensing indicator sent by eNB includes observation window i.e. reporting period of R subframes ¶0138].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Der Velde such that the network learns the UE is capable of detecting the second RAT based on capability reports as in Moon who teaches this allows the base station to detect an unlicensed channel status that may be irregularly distributed i.e. hidden ¶0126 when the UE is capable of detecting this channel.

Regarding claims 48-50, 52-53, see the similar rejections for claim 41-46 teaching similar physical structure performing the same steps or functions.

Regarding claim 54, Van Der Velde teaches:
A method, comprising: at a base station: [Figure 2, 204 teaches base station] to: 
establishing a connection with a user equipment (UE), wherein the connection uses a first radio access technology (RAT) [¶0057 UE 202 connected to base station 204, using E-UTRAN ¶0054 E-UTRAN eNB]; determining that the UE is capable of detecting transmissions of a second network [¶0071-73 transmit request to UE to measure for a hidden second network considered determining the UE is capable of detecting transmission]; in response to the determination that the UE is capable of detecting transmissions of the second network, transmitting monitoring parameters to the UE, the monitoring parameters including: an observation window; and a number of observations to perform within the observation window, wherein the number of observations is greater than 2 [¶0071-78, network provides to UE with the request, the configuration information including time slots within a time period for which measurements should be performed considered to include a window and number of observations]; monitoring traffic load of the second network based on a second number of [¶0088-95 base station monitors load at the same time as when the mobile device measures the load / interference i.e. by measuring how many slots of the number of measured slots there is detected an interference level being the RSSI above a threshold, collectively indicating a load]; receiving an event-based traffic load report from the UE  [¶0091-95, load report sent to base station by UE, ¶0091-97, UE reports indication of percentage of measurements with RSSI above threshold in response to an event i.e. interference above a threshold]; and determining that a hidden network of the second RAT is present at a location of the UE, wherein the determination is based at least in part on a comparison of the monitored traffic load and the event-based traffic load report [base station compares reported measurements to its own measurements to determine if a hidden node exists ¶0088-97 as base station measures at the same time which time slots in the observation window are busy], wherein the event-based traffic load report comprises an indication of a reported traffic load of the second network based on the observation window and the number of observations, wherein the reported traffic load is a percentage of observations within the observation window for which the second network is measured to be busy [¶0073, ¶0077-83, ¶0088-95, consecutive time units measured by mobile and in response to RSSI in at least one time slot exceeding a threshold, report to the network the percentage of time determined the channel to be busy on second network].
Van Der Velde teaches detecting a hidden network but not necessarily that this second network is a second RAT however Moon teaches:
The second network is a second RAT [¶0113 UE capability at RRC setup received by eNB 805 Figure 8, learning UE can use a channel in unlicensed band that is shared with Wi-Fi and see ¶0099, ¶0126-129 Wi-Fi being second RAT on which UE performs measurements as in ¶0131-135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Der Velde such that the network that is hidden is an unlicensed channel shared with a second RAT detectable by the UE as in Moon who teaches this allows the base station to detect an unlicensed channel status that may be irregularly distributed i.e. hidden ¶0126 when the UE is capable of detecting this channel.
[¶0113, ¶0126 UE capability at RRC setup received by eNB 805 Figure 8];
determine, based on the capability report, that the UE is capable of detecting transmissions of a second RAT [¶0034 UEs capable of sensing unlicensed channel for transmissions from e.g. WiFi see ¶0099, ¶0126-129 Wi-Fi being second RAT, this shown in Figure 10, determined by eNB at ¶0113]
In response to the determination that the UE is capable of detecting transmissions of the second RAT [¶0113 during RRC setup the UE indicates capability to eNB, followed by Figures 9A-9B, 10 ¶0131], transmit monitoring parameters to the UE [¶0131-135 table 2 sensing indicator sent by eNB includes observation window i.e. reporting period of R subframes ¶0138].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Der Velde such that the network learns the UE is capable of detecting the second RAT based on capability reports as in Moon who teaches this allows the base station to detect an unlicensed channel status that may be irregularly distributed i.e. hidden ¶0126 when the UE is capable of detecting this channel.

Regarding claim 55-57, 59, see similar rejections for claim 40-45 which teaches the physical structure performing the same steps or functions.

Claim(s) 44, 51, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al. (“Van Der Velde”) (US 20180124622 A1) in view of Moon et al. (“Moon”) (US 20160066195 A1) and Ji et al. (“Ji”) (US 20120069756 A1).

Regarding claim 44, Van Der Velde-Moon teaches:
The apparatus of claim 40, wherein the comparison of the monitored traffic load and the traffic load report comprises: determining a difference between a monitored traffic load and the event-based traffic load report [¶0095-99 base station determines difference between reported load and measured load at the base station]; and determining if the difference is significant [¶0095-99 base station determines if difference is significant].
Van Der Velde teaches detecting the difference is significant at the base station but does not specify this detection involves comparing the difference to a threshold however Ji teaches detecting a “significant” or not significant difference involves comparing the difference to a threshold [¶0076, base station detects a large enough difference between reported measurements and measurements detected at base station by comparing measurements, and “the difference can be compared to a modified threshold” for taking action].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Der Velde such that the determination of whether the difference is significant involves comparing to a threshold as in Ji. Van Der Velde clearly teaches the base station responding if a difference in reported measurements to the base station’s are significant, and it would have been obvious to specify in Van Der Velde this determination involves comparing the difference to a threshold as in Ji who teaches this enables the base station to take proper action to manage the UE for better communication ¶0076, and provide desired services ¶0008.

Regarding claims 51, 58, see the rejection for claim 44 which teaches the physical structure performing the functions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478